Citation Nr: 0316246	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  02-06 741A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manila, the Republic of the Philippines


THE ISSUES

1.	Entitlement to service connection for residuals of a 
shrapnel wound to the right leg.

2.	Entitlement to service connection for residuals of 
ulcers of both feet and the left leg.

3.	Entitlement to service connection for a psychiatric 
disability, to include post-traumatic stress disorder 
(PTSD). 




ATTORNEY FOR THE BOARD

K. Parakkal, Counsel
 

REMAND

The Board of Veterans' Appeals (BVA or Board) ordered further 
development in your case.  Thereafter, your case was sent to 
the Board's Evidence Development Unit (EDU), to undertake the 
requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

		
1)  The veteran claims to have had Philippine 
Service in the Philippine Commonwealth Army, 
including Recognized Guerrilla service, from 
December 1941 to April 1946.  Please contact 
the appropriate State or Federal agency or 
agencies, again, and verify the following 
aspect of the veteran's service: the veteran's 
complete military history, including dates of 
active duty, the dates of all other types of 
duty, the organizations with whom he served, 
and whether or not the veteran had recognized 
guerrilla service and the dates of such 
service.  Copies of previous requests and 
correspondences with NPRC should be included 
with the requests, and the NPRC should be 
asked to clarify their July 2000 
correspondence with the RO stating the veteran 
does not have guerrilla service with their 
February 2001 letter to the veteran stating 
that he did have recognized guerrilla service.  
(The relevant documents that should be 
included are marked with pink tabs on the left 
side of the claims folder).  In addition, 
please request a list and verification of the 
veteran's awards and decorations.  In 
particular, please verify whether or not the 
veteran was awarded a Purple Heart during 
service.  The confirmation that a Purple Heart 
was awarded; that a Purple Heart was not 
awarded; or that it cannot be verified one way 
or the other if a Purple Heart was awarded 
should be included in writing.  Copies of any 
citations that accompanied his awards should 
be requested and, if available, should be 
obtained and placed in the claims folder.  
2)  After completion of paragraphs 1) make 
arrangements with the appropriate VA medical 
facility(ies) for the veteran to be afforded 
the following examination(s):  a psychiatric 
examination to determine the presence and 
nature of a claimed psychiatric disability.  
All indicated tests and studies should be 
completed.  Send the claims folder to the 
examiner(s) for review.  After completion of 
the examination and review of the claims 
folder, the examiner should attempt to answer 
the following questions: 1) does the veteran 
currently have a chronic acquired psychiatric 
disability?  If so, what is the diagnosis of 
this disability?  2) If the veteran is found 
to have PTSD, what are the veteran's claimed 
inservice stressors?  Did the PTSD develop as 
a result of these stressors?  3) If the 
veteran is found to have a chronic acquired 
psychiatric disability other than PTSD, is it 
as likely as not that this disability 
developed as a result of active service?  The 
reasons and bases for all findings and 
opinions should be placed in a typewritten or 
otherwise legible report and placed in the 
claims folder.  
3)  After the development requested above has 
been completed to the extent possible, the RO 
should again review the record.  If any 
benefit sought on appeal remains denied, the 
appellant and representative, if any, should 
be furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


